Citation Nr: 1336704	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from August to September 1985.

This case comes before the Board of  Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In November 2011, the claim was remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the Board's prior remand, it was indicated that there were additional missing records to be obtained consisting of private medical records as well as records from the Social Security Administration (SSA).  Pursuant to the remand, the SSA records were obtained which also included private records contained therein.  The  Veteran was provided correspondence regarding the remand directives in December 2011 as well as a supplemental statement of the case (SSOC) and additional Board correspondence.  The mailings sent to the Veteran were returned as undeliverable.  

A review of the SSA documents shows that the SSA has a new address for the Veteran, reflecting that he has moved to Minneapolis, Minnesota.  Accordingly, the correspondence that was sent to the Veteran pursuant to the Board's November 2011 remand, including that remand, should be resent to the Veteran.  


Accordingly, the case is REMANDED for the following action:

Send the Veteran all correspondence that was sent to him pursuant to the Board's November 2011 remand, including that remand, at the address contained in the SSA correspondence, located in Minneapolis, Minnesota.  The Veteran should be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


